Case 2:20-cv-10065-TGB-PTM ECF No. 7 filed 04/30/20   PageID.30   Page 1 of 1



                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


PAUL HARRIS,                                   2:20-CV-10065-TGB

                 Plaintiff,

      vs.

MARY GRENIER,

                 Defendant.


                              JUDGMENT
  In accordance with the opinion and order issued on this date,

summarily dismissing Plaintiff’s complaint;
  It is ORDERED AND ADJUDGED that the case be SUMMARILY

DISMISSED.

     Dated at Detroit, Michigan: April 30, 2020


                                        DAVID J. WEAVER
                                        CLERK OF THE COURT
                                        s/A. Chubb
                                        Case Manager and Deputy Clerk
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE


                                    1
